Upon an inspection and consideration of the record in this cause and the briefs of counsel therein filed and the Court being advised of its judgment in the *Page 163 
premises, and it appearing to the Court that the appeal, taken in this cause on the 23rd day of June, 1927, from the interlocutory order made on the 17th day of June, 1927, sustaining the motion of the complainant, J. J. Vaill, to strike parts of the answer of Lucerne Properties, Inc., to the complainants' bill of complaint, operated as a supersedeas and stay of proceedings in said cause and that all proceedings in said cause subsequently taken by the court up to and including the order appealed from in this case, which was made the 6th day of October, 1927, were without authority of law and inoperative and void because of the former appeal which transferred jurisdiction of said cause to this Court and all proceedings therein were superseded and stayed, therefore;
It is considered and ordered that the decree and orders appealed from be reversed and the cause is remanded with directions to proceed therein anew from the order first appealed from made on the 17th day of June, 1927.
Reversed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.